                                                                                                 Case 2:15-cv-02381-GMN-NJK Document 124 Filed 03/22/19 Page 1 of 3



                                                                                             1    DIANA S. EBRON, ESQ.
                                                                                                  Nevada Bar No. 10580
                                                                                             2    E-mail: diana@kgelegal.com
                                                                                                  JACQUELINE A. GILBERT, ESQ.
                                                                                             3    Nevada Bar No. 10593
                                                                                                  E-mail: jackie@kgelegal.com
                                                                                             4    KAREN L. HANKS, ESQ.
                                                                                                  Nevada Bar No. 9578
                                                                                             5    E-mail: karen@kgelegal.com
                                                                                                  KIM GILBERT EBRON
                                                                                             6    7625 Dean Martin Drive, Suite 110
                                                                                                  Las Vegas, Nevada 89139
                                                                                             7    Telephone: (702) 485-3300
                                                                                                  Facsimile: (702) 485-3301
                                                                                             8    Attorneys for SFR Investments Pool 1, LLC
                                                                                             9                               UNITED STATES DISTRICT COURT
                                                                                            10                                       DISTRICT OF NEVADA
                                                                                            11    FEDERAL HOUSING FINANCE AGENCY, Case No. 2:15-cv-02381-GMN-VCF
                                                                                                  in its capacity as Conservator of Federal
                                                                                            12    National Mortgage Association and Federal
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                  Home Loan Mortgage Corporation; FEDERAL
KIM GILBERT EBRON




                                                                                            13    NATIONAL MORTGAGE ASSOCIATION;
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                                                            STIPULATION TO EXTEND DEADLINE
                                                                                                  and FEDERAL HOME LOAN MORTGAGE               TO FILE REPLY IN SUPPORT OF
                                                                                            14    CORPORATION,                              MOTION FOR SUMMARY JUDGMENT
                                                                                            15                                                       (FIRST REQUEST)
                                                                                                                        Plaintiff,
                                                                                            16    vs.
                                                                                            17    SFR INVESTMENTS POOL 1, LLC, a
                                                                                                  Nevada Domestic Limited Liability Company,
                                                                                            18
                                                                                                                        Defendant.
                                                                                            19
                                                                                                         SFR INVESTMENTS POOL 1, LLC (“SFR”), FEDERAL HOUSING FINANCE
                                                                                            20
                                                                                                  AGENCY (“FHFA”), FEDERAL NATIONAL MORTGAGE ASSOCIATION (“Fannie Mae”)
                                                                                            21
                                                                                                  and FEDERAL HOME LOAN MORTGAGE CORPORATION’s (“Freddie Mac”) stipulate as
                                                                                            22
                                                                                                  follows:
                                                                                            23
                                                                                                         1. SFR filed its Motion for Summary Judgment [ECF No. 117] on February 6, 2019.
                                                                                            24
                                                                                                         2. Plaintiffs’ Response to SFR’s MSJ was originally due February 27, 2019.
                                                                                            25
                                                                                                         3. After submission of a proposed Stipulation to extend Plaintiffs’ Response deadline, the
                                                                                            26
                                                                                                             Court issued a minute order granting an extension to March 8, 2019. [ECF No. 119].
                                                                                            27
                                                                                                         4. Plaintiffs filed their Response to SFR’s Motion for Summary Judgment [ECF No. 120]
                                                                                            28

                                                                                                                                                -1-
                                                                                                 Case 2:15-cv-02381-GMN-NJK Document 124 Filed 03/22/19 Page 2 of 3



                                                                                             1             on March 8, 2019.

                                                                                             2          5. SFR’s Reply in Support of its Motion to Summary Judgment is currently due March

                                                                                             3             22, 2019.

                                                                                             4          6. In order to afford sufficient time to respond to Plaintiffs’ arguments in its Response

                                                                                             5             [ECF No. 120], SFR requested, and Plaintiffs agreed, to allow SFR one additional week

                                                                                             6             to file its Reply.

                                                                                             7          7. As such, the parties stipulate that SFR’s Reply in Support of its Motion for Summary

                                                                                             8             Judgment shall be due on or before March 29, 2019.

                                                                                             9
                                                                                            10

                                                                                            11

                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14

                                                                                            15

                                                                                            16

                                                                                            17

                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26    …

                                                                                            27    …

                                                                                            28    …

                                                                                                                                              -2-
                                                                                                 Case 2:15-cv-02381-GMN-NJK Document 124 Filed 03/22/19 Page 3 of 3



                                                                                             1           This is SFR’s first request for the extension of this deadline and it is not made to cause

                                                                                             2    delay or prejudice to any party. This extension will allow SFR sufficient time to respond

                                                                                             3    accordingly.

                                                                                             4     KIM GILBERT EBRON                                FENNEMORE CRAIG, P.C.
                                                                                             5     By: /s/ Jason G. Martinez                    By: /s/ Leslie Bryan Hart
                                                                                                       Diana S. Ebron, Esq. (SBN 10580)             Leslie Bryan Hart, Esq. (SBN 4932)
                                                                                             6          Jacqueline A. Gilbert, Esq. (SBN 10593)     John D. Tennert, Esq. (SBN 11728)
                                                                                                        Jason G. Martinez, Esq. (SBN 13375)         300 E. Second St., Suite 1510
                                                                                             7         7625 Dean Martin Drive, Suite 110            Reno, Nevada 89501
                                                                                                       Las Vegas, Nevada 89139                      Tel: 775-788-2228 Fax: 775-788-2229
                                                                                             8         Tel: 702-485-3300 Fax: 702-485-3301          lhart@fclaw.com; jtennert@fclaw.com
                                                                                                       diana@kgelegal.com                           Attorneys for Plaintiffs Federal Housing
                                                                                             9         jackie@kgelegal.com                          Financing Agency and Federal Home
                                                                                                       Attorney for SFR Investments Pool 1, LLC     Loan Mortgage Corporation
                                                                                            10
                                                                                                                                                         AND
                                                                                            11
                                                                                                   SNELL & WILMER LLP                               ARNOLD & PORTER KAYE SCHOLER
                                                                                            12                                                      LLP
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                   By: /s/ Erica J. Stutman
KIM GILBERT EBRON




                                                                                            13         Amy F. Sorenson, Esq. (SBN 12495)                 Asim Varma, Esq.
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                       Erica J. Stutman, Esq. (SBN 10794)                Howard N. Cayne, Esq.
                                                                                            14         Robin E. Perkins, Esq. (SBN 9891)                 Michael A.F. Johnson, Esq.
                                                                                                       Kelly H. Dove, Esq. (SBN 10569)                   (Admitted Pro Hac Vice)
                                                                                            15         3883 Howard Hughes Pkwy, Suite 1100               601 Massachusetts Avenue, NW
                                                                                                       Las Vegas, NV 89169                               Washington, DC 20001-3743
                                                                                            16         Tel: 702-784-5200 Fax: 702-784-5252               Tel: 202-942-5000 Fax: 202-942-5999
                                                                                                       asorenson@swlaw.com                               Asim.Varma@arnoldporter.com
                                                                                            17         estutman@swlaw.com                                Howard.Cayne@arnoldporter.com
                                                                                                       rperkins@swlaw.com                                Michael.Johnson@arnoldporter.com
                                                                                            18         kdove@swlaw.com                                   Attorneys for Federal Housing Financing
                                                                                                       Attorneys for Plaintiff Federal National          Agency
                                                                                            19         Mortgage Association
                                                                                            20     MCGUIREWOODS LLP
                                                                                            21     By: /s/ John H. Maddock III
                                                                                                       John H. Maddock III, Esq.
                                                                                            22         Tennille J. Checkovich, Esq.
                                                                                                       Michael W. Stark, Esq.
                                                                                            23         (Admitted Pro Hac Vice)
                                                                                                       Attorneys for Plaintiff Federal Home Loan
                                                                                            24         Mortgage Corporation
                                                                                            25
                                                                                                  IT IS SO ORDERED.
                                                                                            26
                                                                                                              25                                        ___________________________________
                                                                                            27    DATED this ___ of March, 2019.                        UNITED
                                                                                                                                                        Gloria M.STATES
                                                                                                                                                                  Navarro,MAGISTRATE
                                                                                                                                                                           Chief Judge JUDGE
                                                                                            28                                                          UNITED STATES DISTRICT COURT
                                                                                                                                                        DATED: ___________________________

                                                                                                                                                  -3-
